             Case 3:18-cv-05362-RSM Document 40 Filed 08/13/21 Page 1 of 1




 1                                       U.S. DISTRICT JUDGE RICARDO S. MARTINEZ

 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7
     CINDY M. ESTRADA,                    )
 8                                        )          CIVIL NO. 3:18-cv-05362-RSM
                      Plaintiff,          )
 9                                        )          ORDER FOR EXTENSION OF
     vs.                                  )          TIME TO FILE PLAINTIFF’S
10
                                          )          EAJA REPLY BRIEF
11   COMMISSIONER OF SOCIAL SECURITY, )
                                          )
12                    Defendant.          )
     ____________________________________ )
13
14         Based on Plaintiff’s Motion and the agreement of the parties, it is hereby

15         ORDERED that Plaintiff’s EAJA Reply Brief shall be filed on or before

16   September 24, 2021.

17         DATED this 13th day of August, 2021.

18
19
20                                            A
                                              RICARDO S. MARTINEZ
21                                            CHIEF UNITED STATES DISTRICT JUDGE

22
23   Presented by:

24   S/ EITAN KASSEL YANICH___________
     EITAN KASSEL YANICH, WSBA #13690
25   Attorney for Plaintiff

     ORDER FOR EXTENSION OF TIME                            Law Office of Eitan Kassel Yanich, PLLC
     TO FILE PLAINTIFF’S EAJA REPLY                         203 Fourth Avenue E., Suite 321
                                                            Olympia, WA. 98501
     BRIEF – [3:18-cv-05362-RSM] - 1                        (360) 705-1226
